Citation Nr: 1222638	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of compression fracture of the thoracic spine with retained foreign bodies prior to July 12, 2005, and an initial rating in excess of 20 percent from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to September 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the RO in Philadelphia, Pennsylvania, which granted service connection for residuals of compression fracture of the thoracic spine with retained foreign bodies and awarded a 10 percent rating effective in May 2003.  The Veteran disagreed with the initial rating, and during the course of the appeal, the RO awarded an increased rating, to 20 percent, effective July 12, 2005 in a May 2009 rating decision.  The Veteran continued his appeal. 

The Veteran testified before a Veterans Law Judge at a hearing held at the RO in November 2009.  That judge later left the Board.  The Veteran was offered an opportunity to testify before another Veterans Law Judge and did so in March 2012.

The Board remanded this case for additional development in January 2010 and again in February 2012 to provide the Veteran another hearing before the Board.  The case returns now for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in January 2010 in part to obtain his VA and non-VA treatment records from May 2003 to the present.  The AMC conducted development on behalf of the RO.  The AMC made no effort to obtain the Veteran's VA treatment records.  This is particularly unfortunate as the private treatment records reference relevant VA treatment.  The Board finds that the AMC did not comply substantially with January 2010 remand instructions.  Further remand for additional development of the prior remand instructions is necessary.  See Stegall.

The Veteran appeals the initial rating assigned following the grant of service connection.  The date of service connection is in May 2003.  The regulations governing spinal disabilities were revised effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The RO considered only the current regulations in adjudicating the Veteran's claim.  The RO must address the prior version of the regulation in the first instance to prevent prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's last VA examination does not contain identical findings as his private treatment records.  The Veteran's private treatment records from the Audubon Back Center show either neuritis or radiculitis (the record is unclear).  The Veteran's last VA examination report from July 2010 does not mention any neurological disorders or contain specific neurological findings.  Associated objective neurological disorders are a part of the General Ratings Formula for Diseases and Disabilities of the Spine.  See 38 C.F.R. § 4.71a (2011).  The Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records concerning the thoracic compression fracture residuals from May 2003 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his thoracic compression fracture residuals.  Sufficient evaluations should be scheduled to evaluate the Veteran's orthopedic and neurological spinal symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected thoracic compression fracture residuals with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

3.  Then, the RO should readjudicate the claim on the merits.  The RO must address the Veteran's claim under both the present regulations governing spinal disabilities and those in effect prior to September 26, 2003.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

